Citation Nr: 1328416	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  03-36 874	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for migraine 
headaches.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Fleming, Counsel

INTRODUCTION

The Veteran had active military service from December 1963 
to December 1965.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2003 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.  The Board remanded the 
case most recently in January 2012 for further development 
and adjudication.  Pursuant to that remand, the agency of 
original jurisdiction (AOJ) granted the Veteran's claim for 
service connection for posttraumatic stress disorder (PTSD) 
in a May 2013 rating decision, and denied the claims for 
service connection for hearing loss, tinnitus, a back 
disorder, and migraines in a May 2013 supplemental statement 
of the case (SSOC).  The Veteran's representative responded 
to the SSOC in June 2013 and the AOJ accepted the issues as 
being on appeal.  Thus, the claims of service connection for 
hearing loss, tinnitus, a back disorder, and migraines are 
on appeal.


REMAND

The Board finds that further development is necessary before 
a decision can be reached on the merits of the Veteran's 
claims.  The United States Court of Appeals for Veterans 
Claims (Court) has held that a remand by the Board confers 
on the appellant, as a matter of law, a right to compliance 
with the remand instructions, and imposes upon VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The 
Court has indicated that, if the Board proceeds with final 
disposition of an appeal, and the remand orders have not 
been complied with, the Board itself errs in failing to 
ensure compliance.  Id.

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013).  
This law eliminated the concept of a "well-grounded" claim.  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2012).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

A review of the claims file reveals that the Veteran claims 
to have received care at the Westside VA Medical Center 
(VAMC) in Chicago, Illinois in 1965 and 1966.  An initial 
request to that facility returned several pages of records 
dated in 1979, as well as a response from the facility that 
"This is all we have available."  No evidence is present in 
the record to indicate that the RO made any further searches 
for these records prior to the adjudication of the Veteran's 
claims.  However, in a September 2011 Joint Motion, it was 
noted that VA has a duty to search for the 1965-1966 
Westside VAMC records from any location to which the records 
may have been retired.  In its January 2012 remand, the 
Board thus instructed the AOJ to undertake such a search.  
However, no such additional search appears to have been 
made.  Thus, on remand the AOJ must make a request for the 
records to the Federal Records Center, to the VA Records 
Center, or to any other facility that may have jurisdiction 
over records of the Veteran's treatment at the Westside VAMC 
in 1965 and 1966.  All such requests, and all responses 
received, must be specifically documented in the claims file 
before the case is returned to the Board for further 
adjudication. 

The Board notes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically in the claims file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, as the 
identified VA medical records may have a bearing on the 
Veteran's claims, on remand the AOJ must attempt to obtain 
the above-identified medical records, along with any other 
examination or treatment records identified by the Veteran, 
and associate any records obtained with the claims file.  If 
any records sought are determined to be unavailable, the 
Veteran must be notified of that fact in accordance with 38 
C.F.R. § 3.159(e) (2012).

Service connection may be established for disability 
resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line 
of duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2012).  Generally, service connection 
requires:  (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease; and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
See Hickson v. West, 12 Vet. App. 247 (1999).  Moreover, the 
absence of evidence of disability in service is not a bar to 
service connection.  See Hensley v. Brown, 5 Vet. App. 155, 
160 (1993).  In addition, certain chronic diseases, such as 
arthritis and sensorineural hearing loss, may be presumed to 
have been incurred during service if the disorder becomes 
manifest to a compensable degree within one year of 
separation from qualifying military service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 
3.307, 3.309 (2013).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of those 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2012).  The Court, in 
Hensley, indicated that 38 C.F.R. § 3.385 does not preclude 
service connection for a current hearing disability where 
hearing was within normal limits on audiometric testing at 
separation from service if there is sufficient evidence to 
demonstrate a medical relationship between the appellant's 
in-service exposure to loud noise and current disability.  
The Board notes that the Court's directives in Hensley are 
consistent with 38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310 (2012).  This 
includes a disability made chronically worse by service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

(The Board notes that there has been an amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52,744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although 
VA has indicated that the purpose of the regulation was 
merely to apply the Court's ruling in Allen, it was made 
clear in the comments to the regulation that the changes 
were intended to place a burden on the claimant to establish 
a pre-aggravation baseline level of disability for the non-
service-connected disability before an award of service 
connection based on aggravation may be made.  This had not 
previously been VA's practice, which strongly suggests that 
the change amounts to a substantive change in the 
regulation.  Given what appear to be substantive changes, 
and because the Veteran's claim was pending before the 
regulatory change was made, the Board will consider the 
version of 38 C.F.R. § 3.310 in effect before the change, 
which version favors the claimant.)

The Board acknowledges that the Veteran contends that he has 
a back disorder and migraine headaches as a result of a tank 
accident in which he was involved during service.  He 
further claims that he believes his migraine headaches may 
be due to the back disability for which he is also seeking 
service connection, or to his service-connected PTSD.  The 
Veteran also contends that he has bilateral hearing loss and 
tinnitus as a result of exposure to acoustic trauma from 
weapons fire while serving on active duty.  

VA's duty to assist includes affording the claimant an 
examination or obtaining a medical opinion when there is 
competent evidence that a claimant has a current disability, 
or persistent or recurrent symptoms of a disability; there 
are indications that the disability may be associated with 
active service; and the record is insufficient to decide the 
claim.  See 38 U.S.C.A. § 5103A(d) (West 2002).  Under 
relevant VA regulations, action should be undertaken by way 
of obtaining a medical opinion if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but:  1) contains 
competent evidence of diagnosed disability or symptoms of 
disability; 2) establishes that the Veteran suffered an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period, which may 
be established by competent lay evidence; and 3) indicates 
that the claimed disability may be associated with the in-
service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) 
(2012).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The third prong of Section 3.159(c)(4), which requires that 
the evidence of record "indicate" that the claimed 
disability or symptoms may be associated with service, is a 
low threshold.  The Board further notes that the Veteran is 
competent to provide testimony concerning factual matters of 
which he has firsthand knowledge, such as current 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997); Washington v. Nicholson, 19 Vet. App. 362 (2005).  
However, he cannot testify, as he would be medically 
incompetent to do, about a diagnosis or the etiology of any 
current disability.  Id.

The Board further notes that the United States Court of 
Appeals for Veterans Claims has held that once VA undertakes 
the effort to provide an examination when developing a claim 
for service connection, even if not statutorily obligated to 
do so, it must provide an adequate one.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 
Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 
1, 12 (2001) (emphasizing the Board's duty to return an 
inadequate examination report "if further evidence or 
clarification of the evidence . . . is essential for a 
proper appellate decision").  

Here, the Veteran has stated that he has experienced back 
pain and headaches since service.  The Veteran also contends 
that his claimed migraine headaches may be due to his 
claimed back disability or to his service-connected PTSD.  
The Board notes that the Veteran underwent VA examination 
concerning his back and headache claims in May 1995 and 
again in December 2012.  The May 1995 VA examiner diagnosed 
the Veteran with degenerative disc disease of the 
lumbosacral spine and with common migraines of questionable 
post-traumatic etiology but failed to offer any etiological 
opinion.  However, the Veteran has claimed that he believes 
his back and migraine disorders to be related to service.  
He has also contended that his migraine headaches could be 
etiologically linked to his back disorder or to his now 
service-connected PTSD.  

To address these contentions, the AOJ obtained additional 
medical examinations and opinions in December 2012.  At that 
time, the VA examiner diagnosed the Veteran with migraines 
and with degenerative disc disease and degenerative joint 
disease of the thoracolumbar spine.  In opining that these 
disorders were not likely related to service, the examiner 
acknowledged the Veteran's report of having experienced a 
tank accident during service that required hospitalization 
and traction of his back.  However, the examiner found the 
Veteran's report of this accident not to be credible, based 
on the lack of in-service documentation of the accident or 
any treatment for injuries he claimed to have sustained 
therein, as well as on discrepancies in the Veteran's 
recitation of the facts of the alleged accident.  This 
finding that the Veteran's account of his injuries was not 
credible appears to be the sole basis for the examiner's 
conclusions.  In addition, although she addressed the 
presence of a causative relationship between migraines and 
his back disorder and PTSD, the examiner failed to address 
the Veteran's contentions that his back disorder or his 
service-connected PTSD have worsened his migraines.

Thus, the Board finds that additional VA medical opinions 
are required to address these contentions.  See 38 C.F.R. § 
4.2 (2012) (where an examination report does not contain 
sufficient detail, it is inadequate for evaluation 
purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 301 (2008) (a medical examination report must contain 
clear conclusions with supporting data and a reasoned 
medical explanation connecting the two); Stefl v. Nicholson, 
21 Vet. App. 120, 124 (2007) (a medical opinion must be 
supported by an analysis that the Board can consider and 
weigh against contrary opinions).  Thus, the Board finds 
that there is insufficient competent medical evidence on 
file to make a decision on this issue and must therefore 
remand to obtain additional medical nexus opinions regarding 
the etiology of the Veteran's claimed back disorder and 
migraine headaches.  See McLendon, 20 Vet. App. 79.  
Accordingly, remand is again required.

In light of the above considerations, the Board concludes 
that another medical opinion is needed.  Under these 
circumstances, evidentiary development is needed to fully 
and fairly evaluate the Veteran's claims of service 
connection for a back disorder and for migraines, including 
as secondary to PTSD or to a back disorder.  38 U.S.C.A. § 
5103A (West 2012).  Specifically, the AOJ must arrange for 
the issuance of a medical opinion by the physician who 
offered the December 2012 opinions concerning the Veteran's 
migraines and back disorder.  Specifically, the examiner 
must focus on the Veteran's in-service and post-service 
treatment (or lack thereof) for his back and migraine 
disorders in opining as to whether any such disorder had its 
origin in service, including any etiological relationship to 
the Veteran's claimed tank accident.  (In so opining, the 
examiner must bear in mind that the Veteran is in receipt of 
service connection for PTSD stemming from the tank 
accident.)  The examiner must also provide a discussion as 
to whether the Veteran's diagnosed migraine disorder has 
been chronically worsened by any diagnosed back disability 
or by his service-connected PTSD.  The opinions must be 
based upon consideration of the Veteran's documented history 
and assertions through careful consideration of all records 
in the Veteran's claims file, to include particular 
consideration and discussion of the Veteran's service 
treatment records.  Such opinion is needed to fully and 
fairly evaluate the claims of service connection for a back 
disorder and for migraines, including as secondary to PTSD 
or to a back disorder.  See 38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2012).  

If further examination of the Veteran is necessary, such 
must be undertaken and such findings included in the 
examiner's final report.  The AOJ must arrange for the 
Veteran to undergo examination, however, only if the 
December 2012 VA examiner is unavailable or if such 
examination is needed to answer the questions posed.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve VA of the 
responsibility to ensure full compliance with the Act and 
its implementing regulations.  Hence, in addition to the 
actions requested above, VA should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the claims on appeal.  In 
particular, should the development outlined above result in 
further information concerning the Veteran's claimed hearing 
loss and tinnitus, the AOJ should consider obtaining an 
addendum medical opinion from the VA examiner who conducted 
the December 2012 audiological examination. 

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The AOJ must request that the 
Federal Records Center, the VA Records 
Center, or any other facility where 
records may have been retired, conduct a 
search for records of the Veteran's 
treatment at the Westside VAMC in 1965 
and 1966.  The AOJ must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) (2012) regarding requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.  If 
any records sought are determined to be 
unavailable, the Veteran must be 
notified of that fact pursuant to 
38 C.F.R. § 3.159(e) (2012).  

2.  The Veteran's claims file, including 
his complete service treatment records, 
must be referred to the physician who 
provided the December 2012 VA opinions 
concerning the Veteran's back and 
headache claims.  The entire claims 
file, to include a complete copy of this 
remand, must be made available to and 
reviewed by the examiner.  The 
reviewer's report must reflect 
consideration of the Veteran's 
documented medical history and 
assertions.  

The reviewer must provide further 
discussion regarding her December 2012 
opinions that the Veteran's migraines 
and back disorder are not likely 
etiologically linked to service.  In 
offering such discussion, the examiner 
must specifically focus on the Veteran's 
in-service and post-service treatment 
(or lack thereof) for his back and 
migraine disorders in opining as to 
whether any such disorder had its origin 
in service, including any etiological 
relationship to the Veteran's claimed 
tank accident.  (In so opining, the 
examiner must bear in mind that the 
Veteran is now in receipt of service 
connection for PTSD stemming from the 
tank accident.)  

The examiner must also provide a 
discussion as to whether the Veteran's 
diagnosed migraine disorder has been 
chronically worsened by any diagnosed 
back disability or by his service-
connected PTSD.  

The examiner must provide a thorough and 
well-reasoned rationale for all opinions 
provided.  The examiner must 
specifically review the Veteran's 
service treatment records and comment 
upon them in the context of any opinion 
provided.  A detailed explanation for 
all conclusions reached by the reviewer 
must be provided.

(If the reviewer is no longer available, 
or the reviewer determines that another 
examination is necessary to arrive at 
any requested opinion, an examination 
should be scheduled and the Veteran 
notified that failure to report to any 
scheduled examination, without good 
cause, could result in a denial of his 
claims.  See 38 C.F.R. § 3.655(b) 
(2012).  The examiner should provide the 
opinions requested above.)  

3.  The adjudicator must ensure that the 
requested medical reports comply with 
this remand and the questions presented 
in the request.  If any report is 
deficient in any manner, it must be 
returned to the examiner for necessary 
corrective action, as appropriate.  
Should additional evidence be received 
pertinent to the Veteran's claimed 
hearing loss and tinnitus, the AOJ 
should address whether an addendum 
opinion is required from the December 
2012 audiological examiner or another 
examination.  Any further development 
indicated by the record should be 
undertaken.

4.  After completing the requested 
actions and any additional notification 
and/or development deemed warranted, the 
claims on appeal must be adjudicated in 
light of all pertinent evidence and 
legal authority.  If any claim is 
denied, the Veteran and his 
representative must be furnished a 
supplemental statement of the case 
(SSOC) and afforded the appropriate time 
period for response before the claims 
file is returned to the Board.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the United States Court of Appeals for Veterans Claims 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals 
for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2012).

